Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 15-17, 41-45 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 1, 41 and 43.  Case in point, newly amended claim 1 teaches a device structure wherein “…a microlens on said upper transparent electrode…a photoelectric conversion element and a node region at spaced-apart locations in said substrate…a color filter layer extending between said substrate and the isolation insulating pattern.”; claim  41 teaches a device structure wherein “…the third layer contains a higher weight percent of oxygen than the second layer…wherein upper ends of the isolation insulating pattern, the first layer, and the second layer are substantially coplanar with each other.”; claim  41 teaches a device structure wherein “…upper ends of the isolation insulating pattern, the first layer, and the second layer are substantially coplanar with each other…each of the plurality of lower transparent electrodes is connected to a corresponding one of the plurality of node regions through at least one contact plug disposed to pass through the color filter layer.”  These limitations, in combination with the other limitations mentioned in these claims, teaches a semiconductor novel in the art.  Dependent claims are allowed based on their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CALEB E HENRY/Primary Examiner, Art Unit 2894